DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                
 
Response to Amendment
In response to the Preliminary Amendment filed on June 6, 2020, claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
After the Title insert --This application is the National Stage of PCT/CN2019/122693 filed on December 3, 2019, which claims priority under 35 U.S.C. §119 of Chinese Application No. 201910730401.5 filed on August 8, 2019, the disclosure of which is incorporated by reference.--.
Lines 3 and 4 of [0057], change “exhaust holes 202” to --exhaust holes 211--.

This application is in condition for allowance except for the presence of minor informality found in the specification.  Accordingly, the cross reference to related application has been changed by the Examiner to update the status; and the reference number “202” has been changed by the Examiner to update the status and to overcome the typographic error.  No Further action is required.

Claims 1-20 are allowed.
 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display panel (as per claims 1-10), or the display module (as pre claims 11-19), or the display device (as per claim 20), specifically, exhaust holes (as per claims 1-10) or first exhaust holes (as per claims 11-20), formed inside arranging areas of the alignment terminals and penetrating the display panel, configured to exhaust bubbles generated when attaching the display panel to a support film (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US Pub. No. 2003/0086050 A1) discloses the seal pattern for ultra-thin liquid crystal display device.
Nakagawa et al (US Pub. No. 2014/0147966 A1) teaches the semiconductor device, display device, and producing method for semiconductor device and display device.
Watanabe et al (US Pub. No. 2016/0202516 A1) disclose the display panel.
Kim et al (US Pub. No. 2017/0090661 A1) teaches the touch screen panel and display device comprising the same.
Wang et al (US Pat. No. 11,011,729 B2) discloses the display module and method of manufacturing same.
Zhou (Chinese Pub. No. CN111474756A) teaches the display panel and manufacturing method thereof.
Liu et al (Chinese Pub. No. CN108346379A) disclose the display assembly, display assembly fitting method and flat panel display.
Liu (Chinese Pub. No. CN206003771A) teaches the flexible display device.
Chen (Chinese Pub. No. CN108831303A) discloses the backboard and electronic device for curved-display.
Wang (Chinese Pub. No. CN109377877A) teaches the display module and electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626